Exhibit 10.5

 

SMURFIT-STONE CONTAINER CORPORATION

2009 LONG-TERM INCENTIVE PLAN

 

ARTICLE I
PURPOSE OF THE PLAN

 

The Smurfit-Stone Container Corporation 2009 Long-Term Incentive Plan (the
“Plan”) is hereby established by the Compensation Committee of Smurfit-Stone
Container Corporation (the “Company”), effective as of the confirmation date of
a plan of reorganization in the Bankruptcy Proceedings or such earlier date as
established by the Committee.  The Plan is designed to align the interests of
the recipients of awards under this Plan with the interests of the key economic
stakeholders in the Company by providing to such recipients incentive
compensation based on the Company’s achievement of its 2009-2010 financial
performance and restructuring goal.  Payments under the Plan are intended to be
exempt from section 409A of the Internal Revenue Code of 1986, as amended, as
“short-term deferrals” within the meaning of Treasury Regulation section
1.409A-1(b)(4).  The Plan shall not create any contractual right of any
individual to any amount prior to the payment of such amount.

 

ARTICLE II
DEFINITIONS

 

For purposes of this Plan, the following terms, when capitalized, shall have the
meanings set forth below:

 

Section 2.1.           “Award Statement” means a letter or other writing
(including in electronic format) provided by the Company to a Participant that
sets forth, among other things, the LTIP Incentive Bonus that the Participant is
eligible to earn under the Plan, the Financial Performance Goal and the
Restructuring Goal.

 

Section 2.2.           “Bankruptcy Proceedings” shall mean the bankruptcy
proceedings in the United States Bankruptcy Court for the District of Delaware
with respect to In re: Smurfit-Stone Container Corporation, et al., Case
No. 09-10235 (BLS).

 

Section 2.3.           “Board” means the Board of Directors of the Company.

 

Section 2.4.           “Cause” shall mean: (a) the refusal or continued failure
by the Participant to perform substantially all his or her duties with the
Company (other than any failure resulting from incapacity due to physical or
mental illness) after the Company provides the Participant a demand for
substantial performance identifying in reasonable detail the manner in which the
Participant has not substantially performed his or her duties; (b) a plea of
guilty or nolo contendere by the Participant, or conviction of the Participant,
for a felony; or (c) the determination by the Committee in its sole discretion
that the Participant has engaged in: (1) illegal conduct or gross misconduct in
connection with the Participant’s job duties or the business of the Company;
(2) a material breach of any written policy of the Company; (3) fraud or
material dishonesty in connection with the business of the Company; or (4) any
violation of a statutory or common law duty of loyalty to the Company.

 

Section 2.5.           “Change in Control” means the occurrence of any one or
more of the following:

 

--------------------------------------------------------------------------------


 

(a)           The “beneficial ownership” of securities representing more than
20% of the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Company Voting Securities”) is accumulated, held or acquired by a Person (as
defined in Section 3(a)(9) of the Exchange Act, as modified, and used in
Sections 13(d) and 14(d) thereof) other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, any
corporation owned, directly or indirectly, by the Company’s stockholders in
substantially the same proportions as their ownership of stock of the Company;
provided, however, that any acquisition from the Company or any acquisition
pursuant to a transaction that complies with clauses (i), (ii) and (iii) of
subparagraph (c) of this definition will not be a Change in Control under this
subparagraph (a), and provided further that immediately prior to such
accumulation, holding or acquisition, such person was not a direct or indirect
beneficial owner of 20% or more of the Company Voting Securities; or

 

(b)           Individuals who, as of January 1, 2009, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that an individual becoming a director
subsequent to that date whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c)           Consummation by the Company of a reorganization, merger or
consolidation, or sale or other disposition of all or substantially of all the
assets of the Company or the acquisition of assets or stock of another entity (a
“Business Combination”), in each case, unless immediately following such
Business Combination: (i) more than 60% of the combined voting power of then
outstanding voting securities entitled to vote generally in the election of
directors of (A) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (B) if applicable, a corporation that as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries (the
“Parent Corporation”), is represented, directly or indirectly, by Company Voting
Securities outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company Voting
Securities; (ii) no person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of the
combined voting power of the then outstanding voting securities eligible to
elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) except to the extent that such ownership
of the Company existed prior to the Business Combination; and (iii) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) were members of
the incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination;

 

2

--------------------------------------------------------------------------------


 

(d)           The consummation of a complete liquidation or dissolution of the
Company approved by the Company’s stockholders;

 

(e)           The consummation of a reorganization under the U.S. Bankruptcy
Code; or

 

(f)            The consummation of a complete liquidation or dissolution of the
Company under the U.S. Bankruptcy Code.

 

However, in no event will a Change in Control be deemed to have occurred, with
respect to a Participant’s Award, if the Participant is part of a purchasing
group that consummates the Change in Control transaction.  A Participant will be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Participant is an equity participant in the purchasing company or group
(except: (i) passive ownership of less than 2% of the stock of the purchasing
company; or (ii) ownership of equity participation in the purchasing company or
group that is otherwise not significant, as determined prior to the Change in
Control by a majority of the non-employee continuing directors).

 

Section 2.6.           “Committee” means the Compensation Committee of the
Company, or any successor thereto or delegate thereof with the authority to act
on behalf of the Committee with respect to this Plan.

 

Section 2.7.           “Company” means the Smurfit-Stone Container Corporation
and includes any successor thereto, including pursuant to a plan of
reorganization under the U.S. Bankruptcy Code.

 

Section 2.8.           “Disability” means an individual’s long-term disability
as defined under the long-term disability plan of the Company that covers that
individual; or if the individual is not covered by such a long-term disability
plan, an individual’s disability as defined for purposes of eligibility for a
disability award under the Social Security Act.

 

Section 2.9.           “Effective Date” shall mean the confirmation date of a
plan of reorganization in the Bankruptcy Proceedings or such earlier date as
established by the Committee.

 

Section 2.10.        “Financial Performance Goal” means financial performance
goals established by the Committee based on achievement of (a) the Company’s
2009 DCA Adjusted EBITDAR and (b) the Company’s budgeted EBITDAR for calendar
year 2010 (pro-rated as appropriate for any partial 2010 calendar year).

 

Section 2.11.        “LTIP Incentive Bonus Award” means the cash incentive bonus
awarded to a Participant under the Plan, which bonus is subject to the Company’s
achievement of the Financial Performance Goal and the Restructuring Goal, with
the total amount of such bonus, as determined by the Committee, to be payable
with respect to (a) the achievement of the Financial Performance Goal, based
upon 50% of the Participant’s LTIP Incentive Bonus Target and (b) the
achievement of the Restructuring Goal, based upon the remaining 50% of the
Participant’s LTIP Incentive Bonus Target, in each case as described in
Article IV of this Plan.

Section 2.12.        “LTIP Incentive Bonus Target” means the amount, as
determined by the Committee, that a Participant will receive if the Company
achieves the Financial Performance Goal at 100% of target, multiplied by two.

 

3

--------------------------------------------------------------------------------


 

Section 2.13.        “Participant” means an employee of the Company who
satisfies the requirements of Section 3.1 for eligibility to participate in the
Plan.

 

Section 2.14.        “Payment Date” means the date on which all or a portion of
the LTIP Incentive Bonus Award is paid to a Participant.

 

Section 2.15.        “Plan” means this Smurfit-Stone Container Corporation 2009
Long-Term Incentive Plan, as amended from time to time.

 

Section 2.16.        “Restructuring Goal” shall mean that the weighted average
of the closing trading prices of the Debtors’ series of five publicly traded
bonds over the 30-calendar-day period preceding the Effective Date is not less
than fifty cents ($0.50).

 

Section 2.17.        “Retirement” shall mean (i) in the case of a Participant
with an employment agreement or comparable agreement with the Company, the
Participant’s “retirement” as defined in such agreement, and (ii) in the case of
a Participant with no employment agreement or comparable agreement with the
Company, the termination of the Participant’s employment with the Company at or
after the attainment of age 55 and completion of at least 5 years of service
with the Company.

 

ARTICLE III

ELIGIBILITY

Section 3.1.           Eligibility Requirements.

 

(a)   Subject to Section 3.2, an individual shall be entitled to participate in
the Plan only if he or she:

 

(1)                    was employed on or before April 28, 2009, or such later
date as determined by the Committee on a case by case basis;

 

(2)                    is designated by the Committee as an eligible
Participant; and

 

(3)                    is an employee of the Company or one of its subsidiaries
or affiliates on the Payment Date with respect to all or a portion of the LTIP
Incentive Bonus Award,

 

in all cases as determined by the Committee.

 

(b)   In the event a Participant transfers into or otherwise assumes another
position that participates in the Plan (or does not participate in the Plan, as
the case may be), the Committee retains the sole discretion to determine what
adjustments, if any, will be made to the Participant’s LTIP Incentive Bonus
Target and/or LTIP Incentive Bonus Award.

 

Section 3.2.           Effect of Termination of Employment.

 

(a)   Notwithstanding anything herein to the contrary, a Participant shall not
be entitled to receive the Financial Performance Goal or Restructuring Goal
portion of the LTIP Incentive Bonus Award if, prior to the Payment Date for such
portion, he or she resigns from his or her employment or is terminated by the
Company for Cause, in each case as determined by the Committee.

 

(b)   If a Participant’s employment is terminated by the Company without Cause
on or

 

4

--------------------------------------------------------------------------------


 

after January 1, 2010, any portion of the LTIP Incentive Bonus Award earned by
such Participant as if he or she had remained employed through the Effective
Date or, if applicable, December 31, 2010, and shall be prorated on the basis of
the number of calendar days during which such Participant has been employed by
the Company between January 1, 2009 and the Payment Date for such portion of the
LTIP Incentive Bonus Award.

 

(c)   Unless determined otherwise by the Committee and set forth in the
Participant’s Award Statement or a written agreement between the Participant and
the Company, if a Participant’s employment is terminated prior to the Payment
Date for either the Financial Performance Goal or Restructuring Goal portion of
the LTIP Incentive Bonus Award by reason of death, Disability, or Retirement on
or after January 1, 2010, the Participant will receive a prorated payout (to be
prorated on the basis of the number of calendar days during which such
Participant has been employed by the Company between January 1, 2009 and the
Payment Date for such portion of the LTIP Incentive Bonus Award) of such portion
of the LTIP Incentive Bonus Award earned by such Participant as if he or she had
remained employed through the Effective Date or, if applicable, December 31,
2010.  Payment of an earned portion of the LTIP Incentive Bonus Award shall be
made as provided in Section 5.1.

 

ARTICLE IV
CALCULATION OF AWARD

 

Section 4.1.           Plan Components.  The Plan will contain two components —
the Financial Performance Goal component and the Restructuring Goal component. 
Each of the Financial Performance Goal and Restructuring Goal components of a
Participant’s LTIP Incentive Bonus Award will be determined based upon 50% of
the Participant’s LTIP Incentive Bonus Target, in each case as determined by the
Committee.

 

Section 4.2.           Financial Performance Goal Component.  The Committee
shall establish the Financial Performance Goal, and the Company’s EBITDAR for
calendar years 2009 and 2010 shall be measured against a scale that includes a
threshold level of performance below which no payment shall be made with respect
to the Financial Performance Goal portion of the LTIP Incentive Bonus Target,
levels of performance at which specified percentages of the Financial
Performance Goal portion of the LTIP Incentive Bonus Target shall be paid, and a
maximum level of performance above which no additional Financial Performance
Goal portion of the LTIP Incentive Bonus Target shall be paid.  The Financial
Performance Goal may be changed by the Committee in the event of changed or
unanticipated circumstances, as determined by the Committee in its discretion.

 

Section 4.3.           Restructuring Goal Component.  If the Restructuring Goal
is achieved, each Participant shall be paid 175% of 50% of his or her total LTIP
Incentive Bonus Target as the Restructuring Goal portion of his or her LTIP
Incentive Bonus Award.  If the Restructuring Goal is not achieved, no
Participant shall be paid any amounts with respect to the Restructuring Goal.

 

Section 4.4.           Award Statements.  The Company shall provide an Award
Statement to each Participant as soon as practicable after the Effective Date. 
Each Award Statement shall be subject to the terms of the Plan and shall
specify:  (i) the LTIP Incentive Bonus Target that such

 

5

--------------------------------------------------------------------------------


 

Participant is eligible to receive; (ii) the Financial Performance Goal;
(iii) the Restructuring Goal; (iv) the impact of the attainment of various
levels of the Financial Performance Goal on the amounts to be paid to the
Participant with respect to such Financial Performance Goal; and (v) the impact
of the attainment of the Restructuring Goal on the amounts to be paid to the
Participant with respect to such Restructuring Goal, as determined by the
Committee and to the extent not inconsistent with the Company’s plan of
reorganization confirmed by the United States Bankruptcy Court for the District
of Delaware presiding over the Bankruptcy Proceeding (the “Court”) or the
Court’s confirmation order with respect thereto (the “Confirmation Order”).

 

Section 4.5.           Emergence from Bankruptcy / Liquidation.  In the event
that the Court confirms a plan of reorganization for the Company prior to
December 31, 2010, then each Participant shall, on or within 60 days after the
Effective Date,  receive (a) a pro-rata amount (based on the ratio of the number
of calendar days that occurred during the period beginning January 1, 2009 and
ending on the Effective Date) of the Financial Performance Goal portion of the
LTIP Incentive Bonus Award, based on the Company’s actual achievement of the
Financial Performance Goal (pro-rated as appropriate for any partial 2010
calendar year) and (b) if the Restructuring Goal has been achieved, the full
amount of the Restructuring Goal portion of the LTIP Incentive Bonus Award
(without any pro-ration) as set forth in Section 4.3 above.

 

ARTICLE V
PAYMENT OF AWARDS

 

Section 5.1.           Time of Payment.  Payment of the Financial Performance
Goal portion of the LTIP Incentive Bonus Award shall, unless paid earlier
pursuant to Section 4.5, be made on or within the 30-day period following
December 31, 2010.  Payment of the Restructuring Goal portion of the LTIP
Incentive Bonus Award shall be made within the 60-day period following the
Effective Date, if the Restructuring Goal has been achieved.

 

Section 5.2.           Form of Payment.  The Financial Performance Goal portion
and the Restructuring Goal portion of the LTIP Incentive Bonus Award shall each
be paid in the form of a lump sum cash payment.

 

ARTICLE VI
ADMINISTRATION

 

Section 6.1.           The Plan shall be administered by the Committee, which
shall have full power and authority to interpret, construe and administer the
Plan in accordance with the provisions set forth herein and to the extent not
inconsistent with the Company’s plan of reorganization confirmed by the Court or
the Confirmation Order, including without limitation the authority to:
(i) select the Participants who are eligible to participate in the Plan;
(ii) determine, consistent with the terms of the Plan, (A) the terms and
conditions of each Award Statement, (B) the LTIP Incentive Bonus Target that
each Participant is eligible to receive, (C) the Financial Performance Goal,
(D) the level at which the Financial Performance Goal is attained, (E) whether
the Restructuring Goal has been achieved, and (F) the impact of the attainment
of various levels of the Financial Performance Goal on the amounts to be paid to
Participants with respect to the Financial Performance Goal portion of the LTIP
Incentive Bonus

 

6

--------------------------------------------------------------------------------


 

Award; and (iii) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan.  The
Committee may also delegate to any corporation, committee or individual,
regardless of whether the individual is an employee of the Company, the duty to
act for the Committee hereunder.

 

Section 6.2.           Decisions of the Committee shall be final, conclusive and
binding on all persons or entities, including the Company and any Participant. 
A majority of the members of the Committee may determine its actions.

 

Section 6.3.           No officer or employee of the Company shall be liable to
any person for any action taken or omitted in connection with the interpretation
and administration of the Plan unless attributable to his or her own willful
misconduct or lack of good faith.

 

Section 6.4.           The expenses of administering the Plan shall be paid by
the Company and shall not be charged against the Plan.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1.           Successors.  All obligations of the Company under the
Plan will be binding on any successor to the Company, whether the existence of
the successor results from a Change in Control or otherwise.

 

Section 7.2.           Nontransferability.  Unless the Committee provides for
the transferability of a particular LTIP Incentive Bonus and such
transferability is specified in the Award Statement or in a document prepared by
the Committee and relating to the LTIP Incentive Bonus Target or LTIP Incentive
Bonus Award, no LTIP Incentive Bonus Award or any rights thereto shall be
transferable other than by will or the laws of descent and distribution or
pursuant to any beneficiary designation procedures as may be approved by the
Committee for such purpose.  Except to the extent permitted by the foregoing
sentence, no LTIP Incentive Bonus Award payable hereunder may be assigned,
alienated, sold, transferred, anticipated, pledged, encumbered, or subjected to
any charge or legal process, and if any such attempt is made, or a person
eligible for any LTIP Incentive Bonus Award hereunder becomes bankrupt, the
amount under the Plan which would otherwise be payable with respect to such
person may be eliminated by the Committee which, in its sole discretion, may
cause the same to be held or applied for the benefit of one or more of the
dependents of such person or make any other disposition of such amount that it
deems appropriate.

 

Section 7.3.           Beneficiary Designation.  Each Participant may, from time
to time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any amount payable under the Plan is to be paid in case
the Participant should die before receiving such amount.  Each beneficiary
designation will revoke all prior designations by the same Participant with
respect to this Plan, must be in a form prescribed by the Committee, and must be
made during the Participant’s lifetime.  If the Participant’s designated
beneficiary predeceases the Participant or no beneficiary has been designated,
any amount remaining unpaid at the Participant’s death may, in the sole
discretion of the Committee, (i) be paid to the Participant’s estate or to one
or more of the dependents of the Participant or (ii) be disposed of in any other
manner that the Committee deems appropriate.

 

Section 7.4.           Claim to LTIP Incentive Bonus Award and Employment
Rights.  Nothing

 

7

--------------------------------------------------------------------------------


 

in this Plan shall require the Company to segregate or set aside any funds or
other property for purposes of paying all or any portion of a LTIP Incentive
Bonus Award hereunder.  Neither the adoption of the Plan nor the continued
operation thereof shall confer upon any Participant any right to continue in the
employ of the Company or shall in any way affect the right and power of the
Company to dismiss or otherwise terminate the employment of any Participant at
any time for any reason, with or without cause.

 

Section 7.5.           Income Tax Withholding/Rights of Offset.  The Company
shall have the right to deduct and withhold from any amounts paid pursuant to
the Plan all federal, state, local and other taxes as may be required by law. 
In addition to the foregoing, the Company shall have the right to set off
against any amount which would otherwise be payable hereunder, the amount of any
debt, judgment, claim, expense or other obligation owed at such time by the
Participant to the Company, to the extent permitted by law.

 

Section 7.6.           Effective Date of Plan.  The Plan shall take effect on
the Effective Date.

 

Section 7.7.           Rights as a Creditor.  No Participant shall have any
interest in any particular assets of the Company by reason of the right to
receive a benefit under the Plan and any such Participant shall have only the
rights of a general unsecured creditor of the Company with respect to any rights
under the Plan

 

Section 7.8.           Severability.  If any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of the Plan, and the Plan will be construed and enforced as
if the illegal or invalid provision had not been included.

 

Section 7.9.           Governing Law.  All questions pertaining to the
construction, validity and effect of the Plan, and all questions pertaining to
any amount payable hereunder, shall be determined in accordance with the laws of
the State of Delaware.

 

8

--------------------------------------------------------------------------------